USDC IN/ND case 3:19-cv-00526-RLM-MGG document 11 filed 05/18/20 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 TONY BURNETT,

              Plaintiff,

                    v.                      CAUSE NO. 3:19-CV-526-RLM-MGG

 JOHN GALIPEAU, et al.,

              Defendants.

                                OPINION AND ORDER

      Plaintiff Tony Burnett filed a complaint on his own behalf while

incarcerated at Westville Correctional Facility. The court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915A. A filing

by an unrepresented party “is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

      According to Mr. Burnett, he paid $8.10 to ship his TV home but it was

never delivered. He learned that it was never shipped in the first place.

Consequently, Mr. Burnett filed a tort claim with the Indiana Department of

Correction, but he was reimbursed for only the shipping cost and not the TV

itself, which wasn’t returned to him. Mr. Burnett sued in this court, seeking

damages for the lost TV and the stress that this situation has caused him.
USDC IN/ND case 3:19-cv-00526-RLM-MGG document 11 filed 05/18/20 page 2 of 3


      The Fourteenth Amendment provides that state officials shall not “deprive

any person of life, liberty, or property, without due process of law . . ..” But a

state tort claims act that provides a method by which a person can seek

reimbursement for the negligent loss or intentional depravation of property

meets the requirements of the due process clause by providing due process of

law. Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“For intentional, as for

negligent deprivations of property by state employees, the state’s action is not

complete until and unless it provides or refuses to provide a suitable post

deprivation remedy.”) Indiana’s Tort Claims Act, Indiana Code § 34-3-31 et seq.,

and other laws provide for state judicial review of property losses caused by

government employees and provide an adequate post deprivation remedy to

redress state officials’ accidental or intentional deprivation of a person’s

property. See Wynn v. Southward, 251 F.3d 588, 593 (7th Cir. 2001) (“Wynn has

an adequate post deprivation remedy in the Indiana Tort Claims Act, and no

more process was due.”). As a result, Mr. Burnett’s complaint for loss of personal

property doesn’t state a claim for which relief may be granted in this court and

so must be dismissed.

      “The usual standard in civil cases is to allow defective pleadings to be

corrected, especially in early stages, at least where amendment would not be

futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). It would

be futile to allow Mr. Burnett to amend as there are no plausible facts he might

provide in an amended complaint which could state a claim consistent with those

he has already alleged.



                                        2
USDC IN/ND case 3:19-cv-00526-RLM-MGG document 11 filed 05/18/20 page 3 of 3


      For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A.

      SO ORDERED on May 18, 2020


                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      3
